Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 27, 2021

The Court of Appeals hereby passes the following order:

A22A0455. FUNMI SANUSI v. PIEDMONT PLUS FEDERAL CREDIT
    UNION.

      Piedmont Plus Federal Credit Union filed an action to recover an unpaid credit
card account from Funmi Sanusi. The trial court entered a default judgment in favor
of Piedmont Plus, awarding $5,507.80 in unpaid principal; $2,399.53 in interest;
$826.05 in attorney fees; and $341.00 in court costs. Proceeding pro se, Sanusi filed
a motion to set aside the default judgment, asserting improper service. The trial court
denied the motion to set aside, and Sanusi filed this direct appeal. We lack
jurisdiction.
      First, although not specifically denominated as such, Sanusi’s motion was
essentially one to set aside pursuant to OCGA § 9-11-60 (d). “[T]he denial of a
motion to set aside a final judgment under OCGA § 9-11-60 is not directly appealable
and instead requires the filing of an application for discretionary appeal under OCGA
§ 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d
688) (2006); see OCGA § 5-6-35 (a) (8).
      Second, the trial court’s judgment was for less than $10,000. Appeals in all
actions for damages in which the judgment is $10,000 or less must also comply with
the discretionary appeal procedures. See Jennings v. Moss, 235 Ga. App. 357, 357
(509 SE2d 655) (1998); see OCGA § 5-6-35 (a) (6).
      Accordingly, Sanusi was required to file an application for discretionary
appeal. Sanusi’s failure to do so deprives us of jurisdiction over this direct appeal,
which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/27/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.